MEMORANDUM ***
1. The district court did not abuse its discretion in denying Abisai Mesa Hernandez’s motion to appoint substitute counsel, because the motion was made only days before trial, the district court’s inquiry into Hernandez’s request was adequate, and there was no conflict. See United States v. Franklin, 321 F.3d 1231, 1238-39 (9th Cir.2003).
2. The evidence presented at trial was sufficient for the jury to find Hernandez guilty of conspiracy. See United States v. George, 420 F.3d 991, 998-99 (9th Cir.2005).
3. The district court’s determination denying a “minor participant” adjustment was not clearly erroneous in view of the evidence reflecting the extent of Hernandez’s involvement. See United States v. Cordova Barajas, 360 F.3d 1037, 1042 (9th Cir.2004).
4. Given that the district court explained that he imposed the 121-month sentence due to the “mandatory provisions” of the law, the sentence is remanded. See United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th Cir.2005).
*946The conviction is AFFIRMED; the sentence is REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.